[Cite as Szaraz v. Automotive Specialties, Inc., 2016-Ohio-5232.]



                    Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 103305




                                           JON SZARAZ
                                                             PLAINTIFF-APPELLEE

                                                       vs.

                    AUTOMOTIVE SPECIALTIES, INC.
                                                             DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                           Civil appeal from
                                   Garfield Heights Municipal Court
                                        Case No. CVI-1500376

              BEFORE:           Blackmon, J., McCormack, P.J., and Boyle, J.

              RELEASED AND JOURNALIZED:                             August 4, 2016
                                                       -i-
ATTORNEY FOR APPELLANT

Robert N. Pelunis
P.O. Box 39242
Solon, Ohio 44139


FOR APPELLEE

Jon Szaraz, pro se
9730 Charles Drive
Valley View, Ohio 44125
PATRICIA ANN BLACKMON, J.:

       {¶1} Appellant Automotive Specialities, Inc. (“ASI”) appeals the Garfield

Heights Municipal Court’s award of $160 plus interest in favor of appellee Jon Szaraz

(“Szaraz”)1 and assigns the following five errors for our review:

       I. The trial court improperly denied objections to evidence in this matter.

       II. The trial court improperly allowed evidence to be admitted that was not
       authenticated and/or supported by testimony at trial of this matter.

       III. The trial court improperly awarded judgment in favor of appellee and
       against appellant against the manifest weight of the evidence.

       IV. The court improperly dismissed [the] counterclaim.

       V. The trial court did not fully follow its own rules of procedure in not
       requiring appellee to provide two invoices for repair to his vehicle.

       {¶2} Having reviewed the record and relevant law, we affirm the trial court’s

judgment. The apposite facts follow.

       {¶3} Szaraz filed a pro se complaint in the Garfield Heights Municipal Court,

Small Claims Division, alleging that (1) ASI charged him more than double the amount of

the estimate to repair his vehicle, (2) ASI caused additional damage to the vehicle, and (3)

additional repairs were needed.




       1
        This case was originally dismissed for lack of a final appealable order due to
the trial court’s failure to file findings of fact. The appeal was reinstated once the
findings of fact were filed. No appellee’s brief was filed.
       {¶4} The manager of ASI, Benny Scaglione (“Scaglione”), responded by filing a

pro se motion to dismiss arguing that because he was an employee of ASI he could not be

personally liable for damages.     An unsigned letter was also filed, presumably by

someone on behalf of ASI, in which it was explained that (1) once work was commenced

on Szaraz’s vehicle, it was discovered it was in worse condition than anticipated and

needed extensive repairs; (2) Szaraz authorized the additional work; (3) the original total

cost of repairs was $734.40, but ASI only charged Szaraz $361.80; (4) ASI was

rescinding the discount and was “counter-suing” for the unpaid additional labor and cost

for preparing for trial, for a total amount of $808.60; and (5) ASI denied any additional

damage occurred to the vehicle.

       {¶5} On March 23, 2015, the matter was heard before a magistrate.               The

magistrate awarded Szaraz $160. ASI obtained counsel, who requested findings of fact

and conclusions of law, and filed objections to the magistrate’s decision. The trial court

found merit to ASI’s objections and refused to adopt the magistrate’s report. The matter

was set for a new hearing before the trial court. Afterward, the trial court issued the

following findings of fact:

       The Plaintiff took his vehicle to the Defendant Benny’s Automotive
       Specialities, Inc. also known as Automotive Specialities, Inc. (hereinafter
       “ASI”) for repair.        The Defendant Benny Scaglione (hereinafter
       “Scaglione”) is the manager of ASI but ASI is an Ohio Corporation.
       Scaglione quoted $150 for the work to be completed with the Plaintiff
       providing a necessary part for the repair. No mention of the time and
       material was discussed. When the Plaintiff went to retrieve his vehicle,
       Scaglione charged him a total of $361.80 for extra parts and labor.
      Scaglione would not release the vehicle to the Plaintiff without full
      payment. The Plaintiff had a contract that day to plow snow and this was
      known to Scaglione. In order to avoid defaulting on the snow removal
      contract, Plaintiff paid ASI the sum of $361.80.

      Plaintiff submitted no evidence to support his claim that ASI caused
      additional damage to his vehicle.

      ASI submitted no convincing evidence that Plaintiff agreed to pay in excess
      of $150.00. The fact that ASI may have worked more hours than expected
      to make the repair which was the subject of the contract does not establish a
      contract for the additional amount claimed in ASI’s counterclaim.

Findings of Fact and Conclusions of Law, May 10, 2016, at 1.

      {¶6} The trial court then decided as follows:

      1. ASI breached the contract with the Plaintiff by charging the Plaintiff
      $132 for removal of rusty bolts and $28.00 for a part previously supplied by
      the plaintiff. Plaintiff is entitled to judgment in the amount of $160.00
      against ASI only.

      2. Scaglione is not liable for the contract between ASI and Plaintiff.

      3.   Plaintiff failed to prove that ASI caused any
                           additional damage to the vehicle.

      4. ASI presented no credible evidence to support its counterclaim as the
      Plaintiff never agreed to pay more than $150.00 for ASI’s services.

Findings of Fact and Conclusions of Law, May 10, 2016, at 2.


                                 Admission of Estimate

      {¶7} Because ASI’s first and second assigned errors are interrelated, we will

address them together. ASI argues that the trial court erred by allowing Szaraz to present

the unauthenticated estimate of “Jim’s Auto.”
      {¶8} The general rules of evidence do not apply to small claims proceedings.

Evid.R. 101(C)(8). As the Ohio Supreme Court explained:

      [B]y design, proceedings in small claims courts are informal and geared to
      allowing individuals to resolve uncomplicated disputes quickly and
      inexpensively. Pro se activity is assumed and encouraged. The process is an
      alternative to full-blown judicial dispute resolution.

Cleveland Bar Assn. v. Pearlman, 106 Ohio St. 3d 136, 2005-Ohio-4107, 832 N.E.2d
1193, ¶ 15. Thus, the fact that the estimate was unauthenticated would not prevent it

from being admitted in small claims court.

      {¶9} Moreover, the estimate was presented by Szaraz to prove that ASI damaged

his vehicle when performing the repairs. The trial court concluded that no additional

damage occurred and did not award Szaraz damages based on this claim. The trial

court’s award was based on the oral agreement between Szaraz and ASI that ASI would

repair the vehicle for $150. Thus, an estimate was not necessary to prove these damages.

Therefore, any error that occurred as a result of the admission of the estimate was

harmless. ASI’s first and second assigned errors are overruled.



                           Manifest Weight of the Evidence

      {¶10} In its third assigned error, ASI argues that the trial court’s judgment is

against the manifest weight of the evidence.

      {¶11} Judgments supported by some competent and credible evidence going to all

of the elements of the claim will not be reversed as against the manifest weight of the

evidence. C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St. 2d 279, 280, 376 N.E.2d 578
(1978).   This includes judgments rendered in small claims court.         Stull v. Budget

Interior, 7th Dist. Belmont No. 02 BA 17, 2002-Ohio-5230, ¶ 18. The trier of fact in a

bench trial can choose which reasonable interpretation of the evidence is more credible,

because the trier of fact is in the best position to weigh the evidence and judge the

credibility of witnesses. Seasons Coal Co. v. Cleveland, 10 Ohio St. 3d 77, 79, 461
N.E.2d 1273 (1984).

      {¶12} ASI contends that the evidence showed that Szaraz authorized and approved

revisions to the quoted repair costs because Szaraz testified that Scaglione told him that

the quoted amount for the repairs was going to be higher and that he gave Scaglione

permission to proceed.

      {¶13} Our review of the record shows that Szaraz stated that he only expected the

costs to be a few dollars higher because Scaglione saw the rust and condition of the

vehicle when Szaraz dropped the vehicle off for repair. He testified that Scaglione told

him that “[w]e’ve run into some rusty bolts. It’s going to be a little bit longer. It might

be a few dollars extra.” Tr. 15. Szaraz also testified that he told Scaglione to “be nice.

He said it would be a few extra dollars.” Tr. 23. He admitted that he initialed the

repairs when he picked up the truck, but that he “basically [was] strong armed into doing

that or I wouldn’t get my truck.” Tr. 28.

      {¶14} Although Scaglione testified that he told Szaraz that the repairs would be

extensive, the trial court obviously found Szaraz to be the more credible witness.

Accordingly, ASI’s third assigned error is overruled.
                                       Counterclaim

       {¶15} In its fourth assigned error, ASI argues that the trial court improperly

dismissed its counterclaim for $808.60.

       {¶16} The trial court did not dismiss ASI’s counterclaim. The trial court found

that ASI presented no “credible evidence” that Szaraz agreed to pay more than $150 for

ASI’s services. As we stated above, it was within the factfinder’s discretion to determine

the credibility of the witnesses.2 Accordingly, ASI’s fourth assigned error is overruled.



                                 Two Estimates and Title

       {¶17} ASI argues that the trial court failed to follow its own rules of procedure set

forth on the small claims complaint form regarding presenting two estimates and the title

of the car.

       {¶18} The caption on the complaint specifically states:

       In ALL cases involving automobile damages, the OWNER of the car,
       NAME TITLE IS IN, MUST file against the DRIVER of the other vehicle.
       OWNER MUST BRING TITLE AND TWO(2) ESTIMATES.

       {¶19} Because the caption alludes to the “driver of the other vehicle” this applies

to circumstances where an automobile accident has occurred. It does not apply when the

plaintiff is alleging negligent repair or overcharging for a repair.



       We note that ASI relies on a quote by the magistrate from the previous
       2

hearing to show that the court dismissed the counterclaim. However, the trial court
found merit to Szaraz’s objections to the magistrate’s decision and did not adopt the
magistrate’s decision.
       {¶20} ASI also contends that the VIN number on ASI’s receipt did not match the

VIN number on the title presented by Szaraz. The numbers only differed by two digits,

which indicates it is likely that a mistake occurred when the number was written on the

receipt. There was no contention at the trial that two different vehicles were being

compared. Accordingly, ASI’s fifth assigned error is overruled.

       {¶21} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the Garfield Heights Municipal Court

to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


PATRICIA ANN BLACKMON, JUDGE

TIM McCORMACK, P.J., and
MARY J. BOYLE, J., CONCUR